Citation Nr: 0510319	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The veteran served in the Philippine Guerrilla and Regular 
Philippine Army from July 6, 1942, to October 31, 1945.  He 
died in March 1967.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO), which denied the appellant's claim 
for service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in March 1967.  There are two death 
certificates.  One death certificate lists the cause of death 
as asphyxiation due to drowning.  The other death certificate 
lists the cause of death as cardiorespiratory arrest due to 
acute pancreatitis with hemorrhage.  

2.  The disorders listed on the veteran's death certificates 
as causing his death were not manifested during the veteran's 
period of active duty service or for many years thereafter, 
nor were these disorders otherwise related to such service or 
any service-connected disability.

CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA satisfied these duties to the appellant in 
VCAA letters issued in November 2001 and October 2003.  The 
November 2001 letter predates the July 2002 initial denial of 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO advised the appellant generally to submit any 
and all information or evidence relative to her claim.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records and a copies of two death certificates.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would be speculative.  Based on the 
foregoing, the Board finds that a VA medical opinion is not 
necessary to make a decision on the appellant's claim of 
service connection for the cause of the veteran's death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, there are two death certificates bearing 
the veteran's name.  One death certificate lists the cause of 
death as asphyxiation due to drowning.  No antecedent or 
underlying causes of death or other significant conditions 
contributing to death are listed.  The death certificate 
shows that an autopsy was not performed.  It is noted that 
the informant is listed as the veteran's brother and the 
veteran's date of birth is identified as October [redacted], 1918.  
This death certificate is certified correct by F. L. Padilla, 
M.D., a Public Health Officer.

The second death certificate reflects that an autopsy was 
performed.  The Postmortem Certificate of Death lists the 
cause of death as cardiorespiratory arrest due to acute 
pancreatitis with hemorrhage.  The informant is identified as 
the veteran's executive officer in the Philippine Army and 
the veteran's date of birth is listed as October [redacted], 1919.  
This death certificate is certified by M. V. Gatmaitan, a 
Medical Officer with the Philippine Army.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service records include the veteran's Affidavit for 
Philippine Army Personnel dated October 1945 and February 
1946.  These Affidavits note that, when completing the 
section pertaining to wounds and illnesses incurred, the 
veteran reported "none."  There is no indication in the 
veteran's service personnel records that he was a prisoner-
of-war (POW); accordingly, the presumptive provisions that 
apply for former POWs with certain specified diseases 
(including cardiovascular disease) are not applicable.  An 
October 1945 report of Physical Examination includes a 
finding of flat feet.  Additionally, an undated Report of 
Medical History, which the veteran completed at the age of 
49, notes that he had rheumatic illness in both feet and that 
he was treated for rheumatic illness twice in 1966.

Statements from the appellant reflect that the veteran died 
as a result of drowning in a river while fishing.  

A September 2002 letter from the Headquarters, Army Station 
Hospital, notes that clinical records referable to the 
veteran are unavailable because they were destroyed during a 
1991 earthquake and succeeding typhoons.

A November 2002 statement from the appellant's son notes that 
the cause of the veteran's death should be identified as 
cardiac arrest due to acute pancreatitis with hemorrhage.  
The appellant's son further states that the death certificate 
which identifies the veteran's brother as the informant is 
incorrect because it contains erroneous information provided 
by the appellant's brother.  

The December 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, includes the appellant's statement that her spouse 
incurred disabilities while in service which she believes 
were related to his death causing condition.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The death certificates show that the cause of the veteran's 
death was either asphyxiation due to drowning or 
cardiorespiratory arrest due to acute pancreatitis with 
hemorrhage.  Service connection was not in effect for any 
disease or disability during the veteran's lifetime.  The 
service medical records are negative for any complaints, 
symptoms, objective findings or diagnoses related to either 
of the causes of the veteran's death.  The post-service 
medical evidence of record does not show that the veteran 
suffered from his death causing disorders until decades after 
his separation from service.  There is no competent evidence 
that suggests a nexus between asphyxiation due to drowning or 
cardiorespiratory arrest due to acute pancreatitis with 
hemorrhage and any incident of or finding recorded during 
service.  

The Board acknowledges the appellant's assertion that she is 
entitled to DIC because her spouse incurred disabilities 
while in service which she believes were related to his death 
causing condition.  However, there is no medical evidence to 
support a finding of a causal relationship between the 
veteran's death and any incident of service.  As a layperson, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a result, her assertions are not 
probative to the issue of whether there is a nexus between 
asphyxiation due to drowning or cardiorespiratory arrest due 
to acute pancreatitis with hemorrhage and any incident of or 
finding recorded during service.  

In view of the foregoing, service connection for the cause of 
the veteran's death is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


